Citation Nr: 1738281	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.

2.  Entitlement to nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her niece



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from February 1954 to April 1973, including service in the Republic of Vietnam during the Vietnam Era.  He died in December 1999.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2012 rating decision in which the RO reopened and denied the claim of service connection for the cause of the Veteran's death.  In an accompanying letter, the RO also denied the claim for death pension benefits.  

In February 2016, the appellant and her niece testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

With regard to the application to reopen the claim for service connection for cause of death, regardless of the decision of the RO, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

While it is mindful that there is a previously unappealed July 2002 administrative decision on death pension, the Board finds that the death pension claim is accurately characterized herein because new and material evidence is not required in a pension case.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  


FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied service connection for the cause of the Veteran's death. 

2.  Evidence associated with the file since July 2002 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran died in December 1999; the death certificate reflects that the immediate cause of death was cerebrovascular accident with hypertension listed as an antecedent cause. 

4.  At the time of the Veteran's death, the Veteran had no service connected disabilities. 

5.  The causes of the Veteran's death have not been shown to be etiologically related to any disease, injury, or event in service, were not shown in the first post-service year, and are not otherwise shown to be related to service.

6.  The appellant's annual income exceeds the maximum annual income limit for receipt of payment for nonservice-connected death pension benefits for a surviving spouse with no dependents.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2016).

3.  The criteria for entitlement to payment of nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A notice for a dependency and indemnity compensation (DIC) case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 
Hupp v. Nicholson, 21 Vet. App 342, 352-53 (2007).

The RO provided the appellant with notice in January 2012.  
The Board notes that the Veteran's service treatment records and private treatment records identified by appellant claim have been obtained.  In June 2012, VA medical opinion evidence was obtained after the RO deemed the claim reopened.  Appellant has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The actions of the VLJ at the 2016 Board hearing supplement the VCAA and comply with any related duties owed during a hearing as to the cause of death claim being reopened.  The VLJ left the record open for 60 days, during which time appellant submitted additional evidence related to the cause of death claim.  See 38 C.F.R. § 3.103.  As to the death pension claim, appellant has also perfected an appeal of this claim, but the pension claim was not identified as an issue at the prehearing conference and appellant did not indicate a desire to provide testimony relevant to the issue.  Her daughter did offer some relevant testimony on the issue, indicating that the appellant's Survivors Benefit Plan (SBP) did not provide enough income.  The Board finds that appellant has had ample opportunity to provide evidence and argument on this claim, and will proceed with appellate review of both issues.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Cause of Death Claim

	A.  Petition to Reopen

1.  Law

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

2.  Analysis

This claim was denied in a July 2002 rating decision based on a finding that the evidence did not show that the cause of the Veteran's death, cerebrovascular accident with hypertension as antecedent cause, was related to his active service.  It was noted that neither service treatment records nor records within the first post service year showed complaint, treatment or diagnosis relevant to the conditions that caused the Veteran's death.  Appellant was informed of the denial in a July 2002 letter, but did not appeal.  No additional evidence was received within one year of notice of the decision, and no relevant official service department records have since been associated with the record.  Therefore, the July 2002 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Evidence added to the record after the July 2002 rating decision includes a June 2012 VA opinion as well as the February 2016 hearing testimony.  As discussed below, the June 2012 VA examiner found that the Veteran's claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progress by an in-service injury, event or illness as the Veteran did not report recurrent symptoms of chest pain or shortness of breath in service, that his blood pressure was 190/110 in February 2012 and that uncontrolled hypertension can lead to a cerebrovascular accident.  Therefore, presuming the credibility of the June 2012 VA opinion pursuant to Justus, the Board finds that the evidence added to the record since the final July 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, new and material evidence has been received and the claim is reopened.  38 C.F.R.               § 3.156(a); Shade, supra. 
	B.  Reopened Claim for Cause of the Veteran's Death 

1.  Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases to include hypertension and organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1). 

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R.  § 3.307 (a)(6)(iii).  In the case of veterans who have been exposed to an herbicide agent during active service, presumptive service connection is available for certain listed diseases.  38 C.F.R. § 3.309(e).  The regulation does not include cerebrovascular accident or hypertension.  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
2.  Analysis

As noted above, the Veteran died in December 1999.  The cause of death was determined to be cerebrovascular accident, with an antecedent cause of hypertension.  Appellant contends that the conditions that caused his death are related to his service.  In an October 2013 communication, she stated that he suffered from hypertension and died instantly.  

The Veteran was not service connected for any disabilities at the time of his death.  There is no indication that any of the Veteran's fatal illnesses were manifested in active service or within the first post service year.  Careful inspection of appellant's communications reveals that she does not allege otherwise.  Neither cerebrovascular accident nor hypertension is noted in the record until over two decades after service separation.  The service treatment records include the aforementioned November 1953 enlistment physical examination report indicating Grade I mitral systolic murmur, noted as NCD (not considered disabling).  Blood pressure was 119/78.  There is no indication of hypertension or cerebrovascular accident in either that physical examination report or in any other treatment record in service.  Reenlistment examination in December 1957 showed normal heart and vascular evaluations and noted neither hypertension nor cerebrovascular accident.  Blood pressure was recorded as 130/78.  The March 1973 report of examination for transfer to fleet reserve reflects all normal clinical evaluations to include the heart and vascular system.  Blood pressure was recorded as 132/90, and the summary of defects included only high frequency hearing loss.  

Private treatment records indicate that the Veteran began having high blood pressure not prior to 1997.  A February 2012 report from G.V.M., M.D., indicates that the diagnoses in 1998 were essential hypertension, dyslipidemia and atheromatous aorta.  The Veteran had reportedly refused angioplasty.  

A medical abstract showing treatment from November 1997 to December 1999 with Dr. R.V. notes regular treatment for uncontrolled hypertension with consultations for pain, headaches and palpitations.  The Veteran was treated in the month prior to his death for increased symptoms, with shortness of breath, continuous cough and pitting edema of both legs.  He improved and then developed severe chest pain, vomiting and blood pressure of 190/110 in the two days prior to death. 

A June 2012 VA Disability Benefits Questionnaire was completed by a VA physician who reviewed the claims folder.  This physician, an internist/pulmonologist, opined that the Grade 1 systolic murmur, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury event or illness.  The physician explained as follows:

Mitral regurgitation (MR) is a disorder of the heart in which the mitral valve does not close properly when the heart pumps out blood. It is the abnormal leaking of blood from the left ventricle through the mitral valve and into the left atrium when the left ventricle contracts i.e. there is regurgitation of blood back into the left atrium. Individuals with chronic compensated mitral regurgitation may be asymptomatic with a normal exercise tolerance and no evidence of heart failure. These individuals may be sensitive to small shifts in their intravascular volume status and are prone to develop volume overload (congestive heart failure). The veteran did not report recurrent symptoms of chest pain or shortness of breath in service. Medical certificate dated February 1, 2012, by [Dr G. M.] stated that the veteran was noted to have elevated blood pressure in 1998 and complained of symptoms of chest heaviness palpitations and nape pain. He was advised angioplasty but refused. Blood pressure reported in the medical certificate was at 190/110. Uncontrolled hypertension can lead to CVA. Therefore the veteran's grade 1 mitral systolic murmur was not aggravated beyond its natural progression during service and was less likely than not related to his death due to cerebrovascular accident due to hypertension.  

Here, it is uncontroverted that both hypertension and cerebrovascular accident initially manifested decades following service.  The Board emphasizes the multi-year gap between discharge from active duty service (1974) and evidence of disability in approximately 1997.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  The conditions did not manifest within one year after separation from service, and the applicable presumption does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303(b) is also not applicable.  Nor are either of the conditions subject to presumptive service connection based on the Veteran's conceded herbicide exposure.

Moreover, none of the records that have been associated with the claims file provide any competent evidence linking the Veteran's cause of death to service.  Treatment records merely indicate that the Veteran was not treated for the conditions that led to his death until over 20 years after service.  The only medical opinion of record is wholly against the claim.  That VA opinion is well-supported and based on a review of the record.  It is highly probative evidence of the fact that the mitral valve murmur noted at enlistment is unrelated in any way to the Veteran's death or the conditions that lead to his death.  

In light of the complete lack of any medical evidence of record linking the cause of death to service, and noting the negative medical opinion as well as negative record prior to 1997, the Board finds that the preponderance of the evidence is against a finding that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 

The Board is certainly sympathetic to the appellant's loss and her claim that the cause of the Veteran's death was service-related.  Unfortunately, however, the appellant, as a lay person, is not shown to have any medical education, training, or experience so as to be competent to render such a medical conclusion, which clearly requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).

III.  Death Pension

1.  Law

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

38 C.F.R. § 3.261(a)(14) provides that survivor benefit plan (SBP) income under Public Law 92-425 is included for consideration as income for pension computation purposes. 

Income of a spouse will be determined under the rules applicable to income of a claimant.  38 C.F.R. § 3.262(b).  Salary is not determined by "take home" pay, but includes deductions made under a retirement act or plan and amounts withheld by virtue of income tax laws.  38 C.F.R. § 3.262(a)(1).  Unreimbursed medical expenses will be excluded when certain requirements are met.  38 C.F.R. § 3.271(g). 

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R.     § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

2.  Analysis

Appellant argues that she is entitled to death pension based on her late husband's wartime service.  She asserts, generally, that her SBP income is insufficient.  

The MAPR for a surviving spouse without dependents was as follows:

$7,933.00 effective December 1, 2009;
$8,219.00 effective December 1, 2011;
$8,359.00 effective December 1, 2012;
$8,485.00 effective December 1, 2013.  

See Survivor's Pension Rate Tables Appendix B, M21-1.

According to VA's Beneficiary Identification and Records Locator Subsystem (BIRLS), the appellant was receiving a $904.00 monthly SBP annuity effective from December 2010.  This amounts to $10,848.00 annually, and exceeds the MAPR for someone in Appellant's situation, a surviving spouse with no dependents.  

The RO requested information from the appellant regarding income and expenses.  However, information she submitted failed to yield information that would reduce her countable income below the MAPR.  See January 2012 VA letter to the Appellant, Appellant's completed VA forms 21-0518-1 and 21-0784 received in February 2012 and January 2013, and bank statements received in March 2013.  

Based on the foregoing, the Board concludes that the appellant is not entitled to payment VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits.  Therefore, her claim of entitlement to nonservice-connected death pension benefits must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened. 

Service connection for the cause of the Veteran's death is denied.

Entitlement to payment of nonservice-connected death pension benefits is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


